Order entered May 19, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00156-CV

            ZENA LAND DEVELOPMENT, LP, ET AL., Appellants

                                         V.

                  CONNER LEE EDWARDS, ET AL., Appellees

                On Appeal from the 162nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-11829

                                     ORDER

       By letter dated May 17, 2021, the District Clerk’s Office notified this Court
that the clerk’s record had been prepared and would be filed once appellant paid
the clerk’s fee. Appellant has now submitted written confirmation of payment.
Accordingly, we ORDER Dallas County Clerk Felicia Pitre to file the clerk's
record on or before May 24, 2021.
       We DIRECT the Clerk of this Court to send a copy of this order to Ms.
Pitre and all parties.
                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE